LEMMON, Justice,
concurring.
When the defense requests specific evidence which may be exculpatory and there is a substantial basis for claiming materiality, the prosecution must respond either by furnishing the information or submitting the evidence to the trial court for in camera inspection. United States v. Agurs, 427 U.S. 97, 106, 96 S.Ct. 2392, 2398, 49 L.Ed.2d 342 (1976).
Here, since the defense did not ask for an in camera inspection of the victim’s state*1120ment after her testimony and did not apply for a new trial to establish that the statement had any exculpatory value, there is no showing of prejudice.